Case: 4:17-cv-02482-RLW Doc. #: 51 Filed: 01/03/19 Page: 1 of 2 PageID #: 289



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


 DREW E. BURBRIDGE, et al.,           )
                                      )
        Plaintiffs,                   ) Case No. 4:17-CV-2482 RLW
                                      )
 v.                                   ) JURY TRIAL DEMANDED
                                      )
 CITY OF ST. LOUIS, et al.,           )
                                      )
 Defendants.                          )


      DEFENDANTS' MOTION TO SUSPEND CASE MANAGEMENT ORDER AND
                           STAY DISCOVERY

        Defendants respectfully move the Court to suspend the

 case management order [doc. 41] herein and to stay further

 discovery in this action pending consideration and

 disposition of defendants' motion to consolidate discovery

 in this action and other pending actions in the Eastern

 District of Missouri, involving the same nucleus of

 operative facts and many of the same parties.

        Counsel conferred with plaintiffs' counsel this date;

 plaintiffs' counsel advised that he opposes this motion.

        A memorandum in support of this motion is filed

 herewith.

                                      Respectfully submitted,
                                      JULIAN L. BUSH
                                      CITY COUNSELOR

                                      /s/ Robert H. Dierker
                                      Robert H. Dierker 23671MO
Case: 4:17-cv-02482-RLW Doc. #: 51 Filed: 01/03/19 Page: 2 of 2 PageID #: 290



                                      Associate City Counselor
                                      dierkerr@stlouis-mo.gov
                                      Abby Duncan 67766MO
                                      Assistant City Counselor
                                      Meghan Bruyns 69987MO
                                      Assistant City Counselor
                                      Amy Raimondo 71291MO
                                      Assistant City Counselor
                                      1200 Market St.
                                      City Hall, Rm 314
                                      St. Louis, MO 63103
                                      314-622-3361
                                      Fax 314-622-4956

                    CERTIFICATE OF SERVICE
      I hereby certify that on January 3, 2019, the
 foregoing was electronically filed with the Clerk of the
 Court to be served by operation of the Court’s electronic
 filing system.
                               /s/ Robert H. Dierker 23671MO
